Exhibit 23.2 [HARRISON CONSULTING] March1, 2012 SeaCube Container LeasingLtd 1 Maynard Drive Park Ridge New Jersey 07656 USA Ladies and Gentlemen: We hereby consent to the references to our name in the annual report on Form-10K for the year ended December 31, 2011 (“the Form 10-K”) and to the use of the statistical and other information supplied by us set forth in the report. We acknowledge that the Form 10-K will be incorporated by reference in the Form S-3 Registration Statement (File No. 333-178705) of SeaCube Container Leasing Ltd and the Form S-8 Registration Statement (File No. 333-170177) pertaining to SeaCube Container Leasing Ltd. 2010 Omnibus Equity Incentive Plan. Yours faithfully /s/ J R D Harrison J R D Harrison Principal
